Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65612 Filed 06/24/21 Page 1 of 21




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

   In Re Flint Water Cases                  No. 5:16-cv-10444-JEL-MKM
                                            Consolidated

                                            HON. JUDITH E. LEVY

                                            MAG. MONA K. MAJZOUB

   Anderson, et al.,                        No. 5:17-cv-13890-JEL-MKM

                       Plaintiffs,

   v.

   City of Flint, Michigan, et al.,

                       Defendants.

        ANDERSON PLAINTIFFS’ BRIEF IN OPPOSITION TO CO-LIAISON
         COUNSEL’S BRIEF IN SUPPORT OF FINAL APPROVAL OF THE
                        PROPOSED SETTLEMENT




                                        i
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65613 Filed 06/24/21 Page 2 of 21




                                         TABLE OF CONTENTS

  TABLE OF CONTENTS ..................................................................................... ii
  TABLE OF AUTHORITIES .............................................................................. iii
  CONCISE STATEMENT OF THE ISSUES PRESENTED............................. iv
  CONTROLLING OR MOST APPROPRIATE AUTHORITY ........................ v
    I. INTRODUCTION ...................................................................................... 1
    II. ARGUMENT .............................................................................................. 2
         A. THE OBJECTIONS OF THE INDIVIDUAL CLAIMANTS ARE
            VALID ................................................................................................... 2
              1. Unknown Safety of the Device – in vivo Testing ......................... 2
              2. Diagnosis or Not? ........................................................................ 7
    III. CONFLICT OF INTEREST ................................................................... 10
    IV. Inference of Academic Approval ............................................................. 12
    V. Lack of Regulatory Compliance .............................................................. 13
  SUMMARY ........................................................................................................ 15
  CONCLUSION................................................................................................... 16




                                                           ii
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65614 Filed 06/24/21 Page 3 of 21




                                     TABLE OF AUTHORITIES

  Cases
     Franks v. Kroger Co.,
     649 F.2d 1216, (6th Cir. 1981), vacated,670 F.2d 71 (1982) .......................... 14

     Gen. Tel. Co. of Sw. v Falcon,
     457 U.S. 147, 102 S. Ct. 2364 (1982) ............................................................. 10

     International Union, United Automobile, Aerospace, & Agricultural
     Implement Workers of America v. General Motors Corp.,
     497 F.3d 615, (2007) ...................................................................................... 11

     Williams v Vukovich,
     720 F. 2d 909, (1983) ..................................................................................... 14

  Statutes
     MCL § 333.2262 ........................................................................................ 7, 13

     The Food, Drug & Cosmetic Act, Title 21 U.S.C. § 321(h) ............................ 13

     The Food, Drug & Cosmetic Act, Title 21 U.S.C. § 331 ................................ 14

  Court Rules
     Fed. R. Civ. P. 23(g)(B) ................................................................................. 10

  Michigan Administrative Rules
     R333.5023 .................................................................................................... 6, 7

     R333.5036 .................................................................................................... 6, 7

     R333.5037 .................................................................................................. 6, 13

     R333.5047 ........................................................................................................ 6




                                                          iii
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65615 Filed 06/24/21 Page 4 of 21




            CONCISE STATEMENT OF THE ISSUES PRESENTED

  1.    Whether the Proposed Partial Settlement Agreement should be approved by
        this Court as there are unresolved issues of safety and an ongoing investigation
        by the MIOSHA/Radiation Safety Department?

  2.    Whether the City of Flint’s water distribution system has exposed every
        household, business, and visitor to the city to lead contamination which is
        being addressed by the proposed partial settlement agreement, or, does the
        proposed partial settlement agreement impose additional hurdles to
        appropriate compensation, requiring rejection?




                                           iv
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65616 Filed 06/24/21 Page 5 of 21




          CONTROLLING OR MOST APPROPRIATE AUTHORITY

     • Federal Rule of Civil Procedure 23

     • Title 21 U.S.C § 321(h)

     • Title 21 U.S.C. § 331

     • Mich. Admin. Code R333.5023

     • Mich. Admin. Code R333.5036

     • Mich. Admin. Code R333.5037

     • Mich. Admin. Code R333.5047

     • MCL § 333.2262

     • Franks v Kroger Co. 649 F. 2d 1216 (6th Cir. 1981)

     • International Union, United Automobile, Aerospace, & Agricultural
       Implement Workers of America v. General Motors Corp., 497 F.3d 615,
       (2007)

     • Williams v Vukovich, 720 F. 2d 909 (6th Cir. 1983)

     • Gen. Tel. Co. of SW. v Falcon 457 U.S. 147, 102 S. Ct. 2364 (1982)




                                         v
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65617 Filed 06/24/21 Page 6 of 21




                              I.    INTRODUCTION

        The Anderson Plaintiffs object to the proposed partial settlement agreement

  because its methodology and proposed implementation impose additional

  unnecessary barriers to compensation on the Flint, Michigan community that has

  already been traumatized by its state government.


        ECF 1795, PageID.64470, Co-Liaison Counsel’s Brief in Support of Final

  Approval of the Proposed Settlement states that, a hybrid structure has been

  established “that includes both a Class Action component and an individual (“non-

  class”) traditional mass tort settlement that is triggered by a participation rate

  methodology.” ECF 1795, PageID.64474.


        The proposed partial settlement agreement requires the Court to treat both

  class members and individual plaintiffs in a “fair and reasonable manner.” The

  proposed “participation rate methodology” does not offer fair and reasonable

  treatment to all injured parties, nor does it provide for equal access to fair

  compensation.


        The Bone Lead Scanning component of the proposed partial settlement

  agreement, is the primary focus of the Anderson Plaintiffs’ continuing objection to

  its inclusion in the settlement methodology. In addition, the Individualized

  Education Program (IEP) criteria in the proposed settlement agreement uses a


                                          1
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65618 Filed 06/24/21 Page 7 of 21




  standard which exceeds the regulations of State and Federal authorities. ECF No.

  1436, PageID.55040-55044.


                                 II.   ARGUMENT

                     A. THE OBJECTIONS OF THE INDIVIDUAL
                             CLAIMANTS ARE VALID

        The debate over the safety issue of Bone Lead Testing is ongoing, and has

  proponents on either side, making the approval of the test results inappropriate for

  inclusion in the proposed settlement agreement. Safety is undetermined now, and

  into the future.


        Since the filing of the Master Settlement Agreement (MSA) on November 17,

  2020 ECF No. 1319-1 and the Amended Master Settlement Agreement (“AMSA”)

  on January 15, 2021, ECF No. 1393-2 there have been ongoing investigations by the

  individual claimants into several major aspects of the X-Ray Fluorescence (XRF)

  bone lead testing program (hereinafter the “Program”).


                1.     Unknown Safety of the Device – in vivo Testing

        Dr. Lawrence A. Reynolds, a Board-Certified Flint Pediatrician, filed the first

  objection to the Program’s use of XRF technology on February 26, 2021 ECF No.

  1436, PageID.55021. Dr. Reynolds stated:




                                           2
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65619 Filed 06/24/21 Page 8 of 21




         XRF is the acronym for X-ray fluorescence. As the name suggests, it is
         an X-ray. In a medical setting, limiting exposure to X-rays is required
         and X-rays should only be done if medically necessary - especially in the
         case of infants and children. Use of this unapproved industrial device to
         perform a bone scan on live humans in the settlement process as is being
         done, is at best, unauthorized research. It is neither a part of an approved
         diagnostic procedure, nor a proven beneficial treatment protocol,
         especially for children. It is not an approved practice by any global
         regulatory agency or professional body. It is being promoted by
         misinformed attorneys, for an undisclosed research project, not licensed
         medical practitioners. The XRF hand held device is not designed to be
         used on human beings – at all. It presents the risks of exposure to
         radiation without the benefit of any information that would change the
         mitigation interventions for the lead poisoned child or adult. ECF No.
         1436 PageID.55026-55027.

        Dr. Reynolds’ February 2021 concerns, were validated when ThermoFisher

  Scientific (hereinafter “TFS”), the manufacturer of the Niton™XL3t 950 GOLDD+

  XRF analyzer (hereinafter the “XL3t”) being used in the Program, issued a letter,

  from Chloe Hansen-Toone, Vice President and General Manager, on May 12, 2021

  to Barbara Krohmer, at Napoli Shkolnik & Assoc., PLLC, 400 Broadhollow Rd. Ste.

  305, Melville, NY 11747. See Exhibit A. Vice President and General Manager

  Hansen-Toone advised Ms. Krohmer:

         …We have recently learned that Napoli, working in conjunction with Dr.
         Aaron Specht may have been using its XL3t in a manner inconsistent
         with the use for which Thermo Fisher markets the XL3t… we believe
         that Napoli and/or Dr. Specht may have used the XL3t on human
         subjects, in an effort to analyze said subjects’ levels of lead exposure.

         As such, we write to advise you that Thermo Fisher has never marketed
         the XL3t for any in vivo diagnostic use (including, without limitation,
         any such use to measure bone lead levels in living persons,) nor have we
         sought or obtained FDA approval for such use…Your use of the XL3t

                                           3
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65620 Filed 06/24/21 Page 9 of 21




          does not appear to arise in the context of academic research, and we are
          not aware of any IRB approval for your activities.

          As you are aware, in your rental agreement with Thermo Fisher, Napoli
          agreed to be “solely responsible for the safe and prudent operation of”
          the XL3t. The safety instructions contained in the XL3t User’s Guide
          explicitly instruct all users to “[n]ever point your analyzer at yourself or
          anyone else when the shutter is open.” All users are expected to abide
          by these safety instructions, except under specific circumstances (not
          present here) that create adequate assurances regarding safety. We
          further advise you that Thermo Fisher has not validated the safety of the
          XL3t when used in a manner inconsistent with its safety instructions.

        TFS’ “XRF technology in the field, XRF technology for non-scientists states

  at page 19, “Did you know? While the radiation emitted from a portable XRF

  analyzer is similar to the exposure received in a normal medical or dental X-ray, care

  must be taken to always point a handheld XRF analyzer at the sample and never at

  a person or a body part.” See Exhibit B.


        Thirteen (13) days after his law firm received Vice President and General

  Manager, Hansen-Toone’s May 12, 2021 letter Attorney Paul Napoli filed a

  Declaration with the Court on May 25, 2021, ECF No.1786-7, PageID.63899, in

  which Attorney Paul Napoli stated:

               4.    … The program uses a non-invasive portable X-Ray
                     fluorescence scanning device to safely and accurately
                     detect bone lead levels.
               6.    …The XRF scan poses no risk to children or adults…




                                             4
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65621 Filed 06/24/21 Page 10 of 21




              11.    I emphasize that under no circumstances would we ever
                     expose our clients or others in the community to risk of
                     harm…The XRF program in Flint is implemented with
                     health and safety as the highest priority and is a safe and
                     accurate means of measuring long-term lead exposure.
                     See Exhibit C.


        Mr. Napoli’s Declaration did not disclose the following:

           1. That the objections of TFS for the use of its XL3t device for in vivo

              testing were still in place;

           2. That there was an ongoing investigation by the MIOSHA Radiation

              Safety office of the Program facility based upon a formal complaint by

              Dr. Lawrence A. Reynolds from March 17, 2021; See Exhibit D – June

              11, 2021 Email from Renee Kugler (LEO) – Formal Complaint

              from Dr. Lawrence A. Reynolds, M.D., FAAP.

           3. That the Registration Certification with the State of Michigan became

              effective on March 1, 2021; See Exhibit E – Radiation Machine

              Registration No. FAC-REG-21-038092.

           4. That the Program had been testing Flint residents for a period of time

              which pre-dated March 1, 2021, and the public announcement of the

              Proposed Settlement Agreement;




                                             5
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65622 Filed 06/24/21 Page 11 of 21




           5. That Michigan Administrative Rule R333.5037 required a person with

               one (1) or more radiation machines to apply for registration of the

               machine with the department of radiation safety before using the

               machine;

           6. That Michigan Administrative Rule R333.5047 required a person

               bringing a radiation machine into the State of Michigan must register

               the machine with the department of radiation safety and comply with

               all of the applicable rule of the department;

           7. That the program had failed to supply a radiation shielding plan to the

               department of radiation safety for its mobile/portable radiographic

               machine that was going to be routinely used at its Flushing Road

               location as required by Michigan Administrative Rule R333.5036; and,

           8. That Michigan Administrative Rule R333.5023 provided that a

               violation of a radiation machine rule could subject the violator to civil

               and criminal penalties. See Exhibit F – Regulations and Statutes

               governing the use of Radiation Machines in Michigan.


        Without the results of the ongoing investigation by the MIOSHA/Radiation

  Safety Section it is impossible to know exactly how many regulations were violated

  by the “Program,” but it appears that there was at a minimum a failure to register an

  out-of-state X-ray portable device brought into the State of Michigan - R333.5047;


                                            6
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65623 Filed 06/24/21 Page 12 of 21




  failure to submit a shielding plan for review before using the machine – R333.5036;

  and, failure to register the portable radiation machine before using the machine –

  R333.5023, and MCL § 333.2262.


        The unfortunate part of this aspect of the Bone Lead Level Scan testing

  program, is that approval is being sought now, for the payment of hundreds of

  millions of dollars, in compensation to injured Flint residents without complete

  information being provided to the Court.


        On May 27, 2021 Dr. Aaron Specht filed an affidavit, ECF No. 1795-2,

  PageID.64490, within which he stated that he received a certification in Medical

  Physics from the American Board of Radiology in 2013 ECF No. 1795-2,

  PageID.64497. The American Board of Radiology only lists certification status for

  physicians, which did not include Dr. Aaron Specht, PhD. See Exhibit G.


                               2.     Diagnosis or Not?

        Mr. Napoli stated in his Declaration, ECF No. 1786-7, at PageID.63900 that:

          5. The purpose of the XRF program is solely to determine individual
             bone lead levels. These scans were not, and are not, being used to
             diagnose or treat any medical condition. The test’s sole purpose here
             is to help quantify lead exposure. Moreover, it can assist in
             understanding the levels of lead in Flint residents who were otherwise
             told not to seek blood lead tests at the height of their exposure half a
             decade ago. The measurements are used for litigation purposes only,
             including as part of the settlement with several defendants including
             the State of Michigan – to provide one avenue of ensuring an


                                             7
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65624 Filed 06/24/21 Page 13 of 21




             individual receives fair and just compensation for the full extent of
             their exposure.

        On March 5, 2021 Co-Liaison Counsel, Corey Stern, and Hunter Shkolnik,

  sent a joint letter to the chambers of Judge Levy, which was then placed into the

  Court ECF system at ECF No. 1455, PageID.57127. See Exhibit H. In Exhibit H,

  supra, Mr. Stern and Mr. Shkolnik stated,

          …Similarly, approval is not required under the Food, Drug, and
          Cosmetic Act (“FDCA”) because the XRF scans in Flint are not intended
          for use in the diagnosis of disease or other conditions…” The tests are
          not being used to inform the recipient of any medical or diagnostic
          criteria beyond the test results itself for purposes of litigation and claim
          categorization…PageID.57130.

        The definition of “Diagnosis – Definition by Medical Dictionaries, attached

  as Exhibit I revealed the following example definitions of “diagnosis:”

          “The determination of the nature of a …injury…” Farlex Partner Medical
          Dictionary© Farlex 2012.

          “The act or process of identifying or determining the nature … of a
          …injury through…examination…” The American Heritage® Medical
          Dictionary Copyright © 2007, 2004 by Houghton Mifflin Company.
          Published by Houghton Mifflin Company. All rights reserved.

          “The determination of the nature of a …injury…” Medical Dictionary
          for Health Professions and Nursing © Farlex 2012.

          “identification of a particular pathological…condition…” Collins
          Dictionary of Biology, 3rd ed. © W.G. Hale, V.A. Saunders, J.P.
          Margham 2005.

          “The determination of the nature of a…injury…” Medical Dictionary
          for the Dental Professions © Farlex 2012.



                                            8
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65625 Filed 06/24/21 Page 14 of 21




        Dr. Specht in his May 27, 2021 affidavit, ECF No. 1795-2, PageID.64494

  stated:

            12. …Similarly, approval is not required under the Food, Drug, and
                Cosmetic Act (“FDCA”) because the XRF scans in Flint are not
                “intended for use in the diagnosis of disease or other
                conditions…” The test is not being used to inform any medical or
                diagnostic criteria beyond the test results itself for purposes of
                litigation.

        The nature of the injuries in the present case are determined by the question

  of whether individual plaintiffs were exposed to lead contamination. The Program

  Managers are using the XL3t device to determine just that, the nature of lead

  contamination injuries present in plaintiffs’ bones. The use in this case clearly falls

  within the “diagnosis” definitions above.


        The repeated statement by program managers is that the purpose of the testing

  was to quantify the amount of lead in a person’s body for purposes of the litigation.

  Program managers are seeking tens of thousands of dollars of additional

  compensation for their clients with positive bone lead results, yet denying that the

  test was used to diagnose “injury.”


        Further, absent from any statements from program managers is any type of

  prior approval, or current approval letter from the Food and Drug Administration

  which exempted the Flint Program from FDA approval. TFS did not pursue FDA




                                              9
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65626 Filed 06/24/21 Page 15 of 21




  approval for its XL3t for in vivo use as it was never intended for in vivo use, and

  TFS explicitly stated as much in its May 12, 2021 letter.


                           III.   CONFLICT OF INTEREST

        The proposed partial settlement agreement requires equal treatment of class

  members and individual plaintiffs. However, this agreement allows for disparate

  treatment.


        Fed. R. Civ. P. 23(g)(B) provides in pertinent part:

               (g) CLASS COUNSEL. (1)Appointing Class Counsel. Unless a
               statute provides otherwise, a court that certifies a class must appoint
               class counsel. In appointing class counsel, the court: (A) must
               consider: …(B) may consider any other matter pertinent to counsel's
               ability to fairly and adequately represent the interests of the class;…

        The United States Supreme Court noted in Gen. Tel. Co. of Sw. v Falcon, 457

  U.S. 147, 102 S. Ct. 2364 (1982), that the adequacy of representation requirement

  of class representatives tended to merge the concerns of competency of class counsel

  and conflicts of interest:

            The commonality and typicality requirements of Rule 23(a) tend to
            merge. Both serve as guideposts for determining whether under the
            particular circumstances maintenance of a class action is economical
            and whether the named plaintiff's claim and the class claims are so
            interrelated that the interests of the class members will be fairly and
            adequately protected in their absence. Those requirements therefore
            also tend to merge with the adequacy-of-representation requirement,
            although the latter requirement also raises concerns about the
            competency of class counsel and conflicts of interest. Gen. Tel. Co. of
            Sw. v. Falcon, 457 U.S. at 158 n.13 (1982).

                                            10
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65627 Filed 06/24/21 Page 16 of 21




        The Sixth Circuit adopted note 13 in the case of International Union, United

  Automobile, Aerospace, & Agricultural Implement Workers of America v. General

  Motors Corp., 497 F.3d 615, (2007) when it stated:

           Because named class members must act through class counsel,
           adequacy of representation turns in part on "the competency of class
           counsel" and in part on the absence of "conflicts of interest. "Gen. Tel.
           Co. of Sw. v. Falcon, 457 U.S. 147, 157 n. 13, 102 S.Ct. 2364, 72
           L.Ed.2d 740 (1982); see Fed.R.Civ.P. 23(g)(1)(C). International
           Union, United Automobile, Aerospace, & Agricultural Implement
           Workers of America v. General Motors Corp., 497 F.3d at 626.

        Here, Co-Liaison Counsel were appointed pursuant to ECF No. 234,

  PageID.8721 which required them to “Generally act fairly, efficiently, and

  economically in the interests of all parties and parties’ counsel…Keep the other

  plaintiffs’ counsel advised of the progress of the litigation and consult them about

  decisions significantly affecting their clients…” PageID.8725 – 8726.


        It is the position of the Anderson Plaintiffs that the Conflict of Interest of Co-

  Liaison Counsel arose from the following actions:

           1. Negotiated a partial settlement agreement that prioritized the use of

              technology that only they controlled.

           2. They began bone lead level testing on their clients before the Master

              Settlement Agreement was publicly announced.




                                            11
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65628 Filed 06/24/21 Page 17 of 21




           3. They put in the agreement other compensation methods which

              contained burdens of proof that exceeded State and Federal regulations

              for IEPs.

           4. They put in the agreement the use of “real time” blood lead level test

              results that would have to have been taken at a time with the State of

              Michigan was telling Flint residents that there was nothing wrong with

              their water.

           5. When Class Counsel attempted to set up a parallel testing site Co-

              Liaison Counsel refused to grant access to their testing protocols. See

              Exhibit J - Affidavit of Andrew Christian Todd, Ph.D. and Karl

              John Jepsen, Ph.D., ECF No. 1497, PageID.58184.


                       IV.   Inference of Academic Approval

        Program Managers placed the Harvard and New York University (NYU)

  logos on their test result sheets, implying that they were working with or under the

  auspices of those institutions. When NYU’s office General Counsel was advised of

  the use, Associate General Counsel, Eric Pollex Rasmussen stated:

           Dear Mr. Cuker, thank you for bringing this matter to our attention. Dr.
           Weitzman confirmed that, in connection with his consulting with
           plaintiffs in the litigation, he is not acting on behalf of NYU. He stated
           he will remove the use of NYU’s name and logo from reports issued in
           his name. Exhibit K – June 21, 2021 email from Associate General
           Counsel, Eric Pollex Rasmussen to Attorney Mark Cuker, sent 2:40
           PM.

                                           12
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65629 Filed 06/24/21 Page 18 of 21




                       V.     Lack of Regulatory Compliance

         The Napoli Flint Program received its Registration Certificate on March 1,

  2021, however Michigan Administrative Rule R333.5037 requires registration of

  each machine “before operating the machine.” Upon information and belief, the

  Napoli Flint Program was conducting bone lead scans before March 1, 2021. Under

  MCL § 333.2262:

              (2)    Under the authority of MCL 333.2262, the department, in
                     addition to taking other enforcement action, may impose a
                     civil penalty, not to exceed $1,000 for each violation, on a
                     person who violates the act, a rule, an order, or a registration
                     condition issued under the act. Each day that a violation
                     continues shall constitute a separate violation.
              (3)    A person who violates the act, a rule, an order, or a
                     registration condition issued under the act may be guilty of a
                     misdemeanor and, on conviction, may be fined, imprisoned,
                     or both, as provided by law. Exhibit Q, supra.

        The Food, Drug & Cosmetic Act, Title 21 U.S.C. § 321(h) provides in

  pertinent part regarding “medical devices:”

           The FD&C Act generally defines the term "device" as "an instrument,
           apparatus, implement, machine, contrivance, implant, in vitro reagent,
           or other similar or related article, including any component, part, or
           accessory, which is - … (2) intended for use in the diagnosis of disease
           or other conditions, …Id. § 321(h).

        Based on the multiple statements of Mr. Napoli, Mr. Shkolnik, and Mr. Stern

  the Flint Napoli Program made no effort to seek the approval of the Food and Drug




                                           13
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65630 Filed 06/24/21 Page 19 of 21




  Administration before starting their bone scans in Flint, an apparent violation of Title

  21 U.S.C. § 331:

                (a)   The introduction or delivery for introduction into interstate
                      commerce of any food, drug, device, tobacco product, or
                      cosmetic that is adulterated or misbranded.
                (b)   The adulteration or misbranding of any food, drug, device,
                      tobacco product, or cosmetic in interstate commerce.
                (c)   The receipt in interstate commerce of any food, drug, device,
                      tobacco product, or cosmetic that is adulterated or
                      misbranded, and the delivery or proffered delivery thereof for
                      pay or otherwise. 21 U.S.C. § 331(a) – (c). Emphasis added.

        Whether the “calibration” admitted to by Dr. Specht in his Affidavit, ECF No.

  1795-2, PageID.64491, is considered an adulteration of the “Device” is beyond the

  scope of the Motion for Approval of the Proposed Settlement, however, at the very

  least the Court should seriously consider whether it wants to approve a settlement

  within which components may have been utilized/operated in violation of Federal or

  State laws. Due to the time constraints now in place it simply isn’t feasible to wait

  for the results of the MIOSHA Radiation Safety investigation or to refer this matter

  to the FDA.


        In Williams v Vukovich, 720 F. 2d 909, (1983) an employment discrimination

  case the Sixth Circuit cautioned,

            The court should insure that the interests of counsel and the named
            plaintiffs are not unjustifiably advanced at the expense of unnamed
            class members. See Plummer,668 F.2d at 660; Franks v. Kroger
            Co.,649 F.2d 1216, 1225 (6th Cir. 1981), vacated,670 F.2d 71 (1982).

                                            14
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65631 Filed 06/24/21 Page 20 of 21




            Objections raised by members of the plaintiff class should be carefully
            considered. Williams v. Vukovich, 720 F.2d at 923.

         The Consent Decree entered by the trial court was reversed and vacated when

  it found that, “The Final Decree is illegal and contrary to the public interest.” Id. at

  925.

         Here, there is no Final Consent Decree to be ruled upon, however the proposed

  Settlement Agreement will bind the interests of both class and individual plaintiffs,

  and as such, the competing public interests must be considered by this Court.


                                      SUMMARY

         It is the position of the Anderson Plaintiffs that the following actions/points

  should be carefully considered by the Court as a part of its final decision regarding

  approval of the proposed settlement agreement:

            1. TFS’ statement that its XL3t device was not manufactured nor

               approved by it for use on humans.

            2. That there is an ongoing investigation into the program by

               MIOSHA/Radiation Safety Department.

            3. Lack of access to all plaintiffs to the Bone Scan Testing.

            4. The use of the device before registering it with the State of Michigan.

            5. The improper inference that the Program had been approved by NYU.




                                            15
Case 5:16-cv-10444-JEL-MKM ECF No. 1840, PageID.65632 Filed 06/24/21 Page 21 of 21




        In as much as the Court does not have the authority to modify the proposed

  partial settlement agreement, which by its terms has imposed additional traumatic

  hurdles to get fair and reasonable compensation, the question to be answered is,

  should the actions of the lawyers described herein be approved by the Court?


                                    CONCLUSION

        This Court has only two choices related to the proposed settlement agreement,

  to approve it, or to not approve it. In light of the irregularities described above the

  Anderson Plaintiffs respectfully request the Court to disapprove the proposed

  settlement agreement as submitted.




  Dated: June 24, 2021                           Respectfully submitted,

                                                 /S/ Valdemar L. Washington
                                                 Valdemar L. Washington (P27165)
                                                 Gladys L. Christopherson (P37476)
                                                 WASHINGTON LEGAL
                                                 Counsel for the Anderson Plaintiffs
                                                 718 Beach Street/P.O. Box 187
                                                 Flint, MI 48501-0187
                                                 (810) 407-6868
                                                 val@vlwlegal.com




                                            16
